562 F.2d 276
Louis W. HODGES, Ernest R. Pace, David G. Baldwin, JeromeBoulding, Theodore Gibson, Elliot Hampton, Charles Holman,Ellison Jones, George Martin, Robert Matthews, KennethRoberts, Thomas Rumph, John Scott, Thaddeus Springs, CalvinStrothers, and Curtis Tillman, John Washington, Charles E.Allen, # 56176, on behalf of themselves and all otherssimilarly situated who are or have ever been assigned andtransferred to the Management Control Unit of the TrentonState Prison, Appellants,v.Ann KLEIN, Commissioner of the New Jersey Department ofInstitutions and Agencies, William H. Fauver, Director ofthe Division of Correction and Parole in the New JerseyDepartment of Institutions and Agencies, Richard A. Seidl,Supervising Superintendent of the State Prison Complex,Division of Correction and Parole, New Jersey Department ofInstitutions and Agencies, Alan R. Hoffman, Superintendentof the State Prison at Trenton, New Jersey, WilliamAnderson, Chief Deputy and Special Classification CommitteeMember of the State Prison at Trenton, New Jersey, Robert G.Simmons, Corrections Captain of the State Prison at Trenton,New Jersey, Lawrence Ashton, Corrections Lieutenant andChief of the Management Control Unit of the State Prison atTrenton, New Jersey, Stan Samuelson, Director ofProfessional Services and Special Classification CommitteeMember of the State Prison at Trenton, New Jersey, E. CalvinNeubert, Special Classification Committee Member of theState Prison at Trenton, New Jersey, John Doe, SpecialClassification Committee Member of the State Prison atTrenton, New Jersey, Tom Foe, Special ClassificationCommittee Member of the State Prison at Trenton, New Jersey,all individually and in their official capacities.John WASHINGTON, Appellant,v.Alan R. HOFFMAN, Superintendent, New Jersey State Prison atTrenton, New Jersey.Charles E. ALLEN, # 56176, Appellant,v.Ann KLEIN, Commissioner, Dept. of Institutions & Agencies,Individually and in her official capacity, Alan R. Hoffman,Superintendent, Trenton State Prison, Trenton, New Jersey,Individually and in his official capacity, William Anderson,Chief Deputy and member of the special classificationcommittee at Trenton State Prison, Trenton, New Jersey,Individually and in his official capacity, E. CalvinNeubert, Special Classification Committee Member at TrentonState Prison, Trenton, New Jersey, Individually and in hisofficial capacity, Stan Samuelson, Director of ProfessionalServices and Special Classification Committee member atTrenton State Prison, Trenton, New Jersey, Individually andin his official capacity.
No. 76-2662.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) Sept. 9, 1977.Decided Sept. 19, 1977.

Leora Mosston, Prisoner's Rights Organized Defense, Newark, N. J., Stephen M. Latimer, Rutgers University Law School, Prison Law Clinic, Newark, N. J., for appellants.
William F. Hyland, Atty. Gen. of New Jersey, Trenton, N. J., Stephen Skillman, Asst. Atty. Gen., Trenton, N. J., of counsel, Joseph T. Maloney, Deputy Atty. Gen., Trenton, N. J., on the brief, for appellees.OPINION OF THE COURT
Before ALDISERT, ROSENN and GARTH, Circuit Judges.
PER CURIAM.


1
In this appeal, the operation of the Management Control Unit (MCU) of Trenton State Prison, to which prisoners deemed in need of close supervision are assigned, is challenged as violative of the proscription against cruel and unusual punishment and as a violation of the due process and equal protection clauses of the Constitution.  Appellants, inmates who are or have been assigned to the MCU, appeal from the district court's denial of an injunction ordering that the MCU be closed or operated differently.


2
Appellants' due process claim should be examined in light of Meachum v. Fano, 427 U.S. 215, 96 S. Ct. 2532, 49 L. Ed. 2d 451 (1976), and Montayne v. Haymes, 427 U.S. 236, 96 S. Ct. 2543, 49 L. Ed. 2d 466 (1976), in which the Supreme Court determined that inmate transfers were not subject to a hearing requirement, even when, as in Meachum, supra, the transfer was to a less desirable confinement situation.  The presence in this case of procedures for periodic hearings to review an inmate's assignment to the MCU leads us to conclude that appellants' due process rights were adequately safeguarded.


3
Appellants further claim that assignment to the Management Control Unit violates the equal protection clause by depriving them of certain freedoms and privileges enjoyed by the general inmate population.  If the challenged classification furthers some legitimate state interest, however, it will withstand an equal protection challenge.  McGinnis v. Royster, 410 U.S. 263, 270, 93 S. Ct. 1055, 35 L. Ed. 2d 282 (1973).  Given the district court's factual findings regarding the considerable tension and an unusual number of discipline problems within the prison, it is clear that classifications among prisoners maintained the discipline and security in the prison and thus furthered a legitimate state interest.


4
Appellants' claim that the MCU subjects inmates to cruel and unusual punishment, viewed under the standard discussed in Furman v. Georgia, 408 U.S. 238, 92 S. Ct. 2726, 33 L. Ed. 2d 346 (1972) (Brennan, J., concurring at 282), similarly must fail.


5
For these reasons, aptly elaborated in the district court opinion by the Honorable Clarkson S. Fisher, 421 F. Supp. 1224 (D.N.J.,1976), the judgment of the district court will be affirmed.